Exhibit 10.9

 

LOGO [g633909ex10_9pg001.jpg]  

NICHOLAS FINANCIAL, INC.

Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.     Dealer:  

 

By:  

 

    By:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

1 STOP MOTORSPORTS    AJ’S AUTO 1ST CHOICE AUTO SALES    ALABAMA DIRECT AUTO
1ST CHOICE AUTO SALES INC    ALEXANDRIA MOTORS INC 1ST CLASS AUTO SALES   
ALFA MOTORS 1ST FINANCIAL SERVICES    ALL AMERICAN AUTO MART 24/7 MOTORS LLC   
ALL CREDIT CAR SALES LLC 247 AUTO SALES    ALL SEASONS AUTO SALES 3 BROTHERS INC
   ALL STAR AUTO GROUP LLC 301CARSALES.COM    ALL STAR DODGE CHRYSLER JEEP
305 AUTO WHOLESALE CORP    ALL STAR MOTORS INC 31 W AUTO BROKERS INC   
ALL WHEEL AUTO 4 WHEELS OF FOX LAKES SALES    ALLAN VIGIL FORD 4042 MOTORS LLC
   ALLANS SHOWCASE 44 AUTO MART    ALLEN TURNER AUTOMOTIVE
60 WEST AUTO SALES LLC    ALLSTAR MOTORS, INC. 83 AUTO SALES LLC   
ALMA CHEVROLET BUICK GMC A & D MOTORS, INC.    AL’S AUTO MART A & S GRAND AVE   
ALTERNATIVES A 1 AUTO SALES INC    AMERICAN AUTO SALES OF CLOVER
A CAR AUTO SALES & LEASING    AMERICAN AUTO SALES WHOLESALE A CAR LOT INC   
AMERICAN PRESTIGE AUTOS INC A LOT OF USED CARS    AMERIFIRST AUTO CENTER, INC.
A.R.J.‘S AUTO SALES, INC    AMS CARS A1 AUTO SALES   
ANDERSON AUTOMOTIVE GROUP INC A7AUTO.COM LLC    ANDRADE AUTO EXCHANGE INC
AAA AUTOMOTIVE LLC    ANDY MOHR BUICK PONTIAC GMC AACC AUTO CAR SALES, INC   
ANDY MOHR CHEVROLET, INC. ABBY’S AUTOS, INC.    ANDY MOHR TOYOTA
ABERNATHY’S AUTO SALES    ANGRY CARS ABES AUTO SALES    ANNIE RAE INC
ACCURATE AUTOMOTIVE OF    ANSWER ONE MOTORS ACE AUTO STAR LLC   
ANTHONY PONTIAC GMC BUICK INC ACE AUTOSPORTS LLC    ANY CREDIT AUTO SALES LLC
ACTION AUTO SALES    APPROVAL AUTO CREDIT INC. ADAMSON FORD LLC   
ARB WHOLESALE CARS INC ADS AUTO DISCOUNT SALES INC    ARBOGAST BUICK PONTIAC GMC
ADVANCED AUTO & TRUCK    ARC AUTO LLC ADVANCED AUTO BROKERS, INC.   
ARCH ABRAHAM NISSAN LTD ADVANTAGE CAR & CREDIT    ARCH AUTO SALES
ADVANTAGE FORD OF STUART, INC    ARENA AUTO SALES ADVENTURE CHRYSLER JEEP   
ARES FINANCIAL SERVICES LLC ADVENTURE SUBARU LLC    ARLINGTON AUTO SALES INC
AFFORDABLE AUTO AUCTION    ART MOEHN CHEVROLET, CO. AFFORDABLE RENTAL SALES   
ASSET AUTOMOTIVE LLC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

ATCHINSON FORD SALES    AUTO PROFESSIONAL CAR SALES ATL AUTO TRADE INC   
AUTO RITE, INC ATL AUTOS .COM    AUTO SALES OF WINTER GARDEN
ATLANTA LUXURY MOTORS INC    AUTO SELECT ATLANTIS RENT A CAR AND   
AUTO SELECT INC AUCTION DIRECT USA    AUTO SENSATION USA, INC. AUTO AMERICA   
AUTO SMART AUTO B GOOD    AUTO SOURCE CAROLINA LLC AUTO BANK   
AUTO SOURCE UNLIMITED LLC AUTO BANK, INC.    AUTO SPECIALISTS AUTO BAZAAR   
AUTO SPORT, INC. AUTO CITY LLC    AUTO TRADE GROUP INC AUTO CLUB OF MIAMI   
AUTO TRADEMARK AUTO CREDIT    AUTO TREND WHOLESALE AUTO CREDIT EXPRESS LLC   
AUTO VILLA AUTO DIRECT    AUTO VILLA WEST AUTO DIRECT COLUMBUS OH   
AUTO WAREHOUSE INC AUTO DIRECT PRE-OWNED    AUTO WEEKLY SPECIALS
AUTO EXPRESS ENTERPRISE INC    AUTO WISE AUTO SALES AUTO EXPRESS INC   
AUTO WISE BUYING SERVICE INC AUTO EXTREME INC    AUTO WORLD AUTO GALAXY INC   
AUTODEALS.ME LLC AUTO GROUP USA    AUTODRIVE, LLC AUTO LAND AUTO SALES INC   
AUTOLAND AUTO LIBERTY OF ARLINGTON    AUTOLAND USA AT SMYRNA AUTO LINE, INC.   
AUTOMAC USA INC AUTO LIQUIDATORS OF TAMPA, INC    AUTOMART #1 LLC AUTO MAC 2   
AUTOMATIC AUTO CREDIT AUTO MARKET    AUTOMAX AUTO MART, INC.    AUTOMAX
AUTO MASTERS    AUTOMAX AUTO SALES INC AUTO MASTERS OF HERMITAGE LLC   
AUTOMAX OF ANDERSON AUTO MAX    AUTOMAX OF GREENVILLE AUTO MAX USA LLC   
AUTOMAX OF GREER AUTO NETWORK OF THE TRIAD LLC    AUTOMONDEX INC
AUTO NETWORK, INC.    AUTOMOTIVE DIRECT USA INC AUTO PARK CORPORATION   
AUTONET GROUP LLC AUTO PASS SALES & SERVICE CORP    AUTONOMICS AUTO PLAY LLC   
AUTOPLEX AUTO PLAZA INC    AUTOPLEX IMPORT AUTO PLAZA USA    AUTOPLEX, LLC
AUTO PLUS OF SMITHVILLE LLC    AUTORAMA PREOWNED CARS AUTO POINT USED CAR SALES
   AUTOS ONLINE AUTO PROFESSION CAR SALES 2    AUTOSHOW SALES AND SERVICE



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

AUTOSPORTS    BEST BUY MOTORS AUTOWAY CHEVROLET    BEST CAR PRICE USA, INC.
AUTOWAY TOYOTA    BEST CARS KC INC AUTOWORLD USA    BEST DEAL AUTO SALES
AVIS FORD    BEST FOR LESS AUTO INC AXELROD PONTIAC    BEST VALUE AUTO SALES INC
AZZA MOTORS, INC.    BETTER AUTOMALL LLC B & W MOTORS    BEV SMITH KIA
BAKER BUICK GMC CADILLAC    BEXLEY MOTORCAR COMPANY LLC BALLAS BUICK GMC   
BIG BLUE AUTOS, LLC BALTIMORE WASHINGTON AUTO    BIG BOYS TOYS FLORIDA LLC
BANK AUTO SALES    BIG O DODGE OF GREENVILLE, INC BARBIES AUTOS CORPORATION   
BILL BLACK CHEVROLET, BARRETT & SONS USED CARS    BILL BRYAN CHRYSLER DODGE JEEP
BARTS CAR STORE    BILL CLOUGH FORD INC BARTS CAR STORE INC   
BILL ESTES CHEVROLET BASELINE AUTO SALES, INC.    BILL KAY CHEVROLET GEO INC
BASIC AUTO SALES    BILL MAC DONALD FORD INC BATES FORD INC   
BILL MARINE FORD INC BAY PINES AUTO SALES    BILL OWENS AUTO SALES
BEACH AUTO BROKERS, INC    BILLS & SON AUTO SALES INC BEACH AUTO KINGS   
BILLS AUTO SALES & LEASING,LTD BEACH BLVD AUTOMOTIVE, INC   
BILLY RAY TAYLOR AUTO SALES BEACH BOULEVARD AUTOMOTIVE INC   
BILTMORE MOTOR CORP. BEACHSIDE RIDE    BLACKSTONE IMPORTS OF
BEAR VALLEY VEHICLE SALES INC    BLACKWELL MOTORS INC
BEASLEY-CROSS PRE OWNED INC    BLAKE HOLLENBECK AUTO SALES IN BEAU TOWNSEND FORD
   BLOOMINGTON AUTO CENTER BEAU TOWNSEND NISSAN, INC.    BLOSSOM CHEVROLET, INC.
BECK’S AUTO    BLUE SPRINGD FORD SALES INC BEDFORD AUTO WHOLESALE   
BLUESLADE MOTOR CARS LLC BEEJAY AUTO SALES INC    BOB JEANNOTTE BUICK GMC TRUCK
BELAIR ROAD DISCOUNT AUTO    BOB KING’S MAZDA BELLS AUTO SALES   
BOB MAXEY LINCOLN-MERCURY BEN DAVIS CHEVROLET OLDSMOBILE   
BOB MONTGOMERY CHEVROLET, INC. BEN MYNATT NISSAN    BOB STEELE CHEVROLET INC.
BENSON NISSAN    BOBB SUZUKI BEREA AUTO MALL    BOBBY LAYMAN CHEVROLET, INC.
BERGER CHEVROLET    BOBBY MURRAY TOYOTA BERKELEY FORD    BOSAK HONDA
BERMANS AUTOMOTIVE, INC.    BOULEVARD AUTO SALES & LEASING
BESSEMER AL AUTOMOTIVE LLC    BOYD’S AUTO SALES BEST BUY AUTO SALES AT THE   
BRAD WINDHAMS USED CARS INC BEST BUY AUTO SALES OF TAMPA    BRAD’S USED CARS



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

BRAMAN HONDA OF PALM BEACH    CAR MART FL.COM BRAMLETT PONTIAC INC   
CAR SOURCE, LLC. BRANDON MITSUBISHI    CAR WORLD OF PALM BEACH, INC.
BROTHER’S AUTO SALES    CAR ZONE BROWN’S AUTO SALES    CAR ZONE BRYANT USED CARS
   CAR ZONE BUCKEYE CITY AUTOMOTIVE GROUP    CARDINAL MOTORS INC
BUCKEYE FORD LINCOLN MERC OF O    CARDIRECT LLC BUCKEYE NISSAN, INC.   
CAREY PAUL HONDA BUDS AUTO SALES    CARL GREGORY CHRYSLER-DODGE-
BURNS CHEVROLET, INC    CARMART AUTO SALES, INC. BUTLER MOTOR CO. INC   
CARMART AUTOMALL LLC BUY RIGHT AUTOMOTIVE, LLC    CARMASTERS OF ARLINGTON
BUYERS CHOICE AUTO CENTER LLC    CARMIKES, INC. BUZZ KARZ LLC    CARNECTIONS
BYERLY FORD-NISSAN, INC    CARNECTIONS BYERS CHEVROLET LLC   
CAROLINA AUTO EXCHANGE BYERS IMPORTS    CAROLINA AUTO SPORTS BYERS KIA   
CAROLINA MOTORCARS BYRONS AUTO SALES    CARPORT SALES & LEASING, INC.
C & D AUTO EXCHANGE    CARROLLTON MOTORS C & J AUTO WORLD LLC   
CARS & CREDIT OF FLORIDA CADILLAC OF NOVI INC    CARS & TRUCKS CAITO CAR COMPANY
   CARS 4 U CALVARY CARS & SERVICE, INC    CARS N CARS, INC.
CANDY’S AUTO WORLD INC    CARSMART, INC. CANNON BUICK-MITSUBISHI    CARZ, INC.
CANNON USED CARS, INC    CARZONE USA CAPITAL AUTOMOTIVE SALES   
CASCADE AUTO GROUP, LTD CAPITAL FORD INC    CASTLE AUTO OUTLET, LLC
CAPITAL MOTORS    CASTLE USED CARS CAPITAL MOTORS LLC   
CASTRIOTA CHEVROLET GEO INC. CAPITOL AUTO    CAVALIER AUTO SALES INC
CAPITOL CADILLAC    CBF MOTORS LLC CAR BAZAAR INC OF FRANKLIN    CC MOTORS INC
CAR CENTRAL    CENTERVILLE AUTO MART CAR CITY USA LLC    CENTRAL PONTIAC INC.
CAR COLLECTION, INC.    CENTURY BUICK CAR CONCEPTS REMARKETING   
CERTIFIED AUTO DEALERS CAR COUNTRY    CHAMPION PREFERRED AUTOMOTIVE
CAR CREDIT INC    CHARLES BARKER PREOWNED OUTLET CAR DEALZ    CHARLES MOTOR CO.
CAR DEPOT    CHARLOTTE MOTOR CARS LLC CAR FINDERS, LLC    CHARS CARS LLC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

CHASE AUTO GROUP    COUGHLIN FORD OF CIRCLEVILLE CHATHAM PARKWAY TOYOTA   
COUGHLIN HYUNDAI CHIP’S CARS    COUGHLIN LONDON AUTO INC CHOICE AUTO SALES   
COUNTRY HILL MOTORS INC CHOICE AUTOMOTIVE GROUP    COUNTRY HILL MOTORS, INC.
CHRIS CARROLL AUTOMOTIVE    COUNTRYSIDE FORD OF CLEARWATER
CHRIS MOTORS AUTO SALES    COURTESY CHRYSLER DODGE JEEP
CHRIS SPEARS PRESTIGE AUTO    COURTESY CHRYSLER JEEP DODGE
CIRCLE CITY ENTERPRISES, INC.    COURTESY FORD CITI CARS, INC.   
COURTESY NISSAN CITY HYUNDAI    COURTESY TOYOTA CITY MOTORS FLORIDA LLC   
COX CHEVROLET INC CITY STYLE IMPORTS INC    COX TOYOTA/SCION CITY USED CARS, INC
   COYLE CHEVROLET CJ’S AUTO SALES    CRAIG & BISHOP, INC. CJ’S AUTO STORE   
CRAIG & LANDRETH INC CLARK CARS INC    CRAMER HONDA OF VENICE CLARK’S SUNSHINE
   CREDIT MASTER AUTO SALE INC CLASSIC AUTO DEALER    CREDIT UNION REMARKETING
CLASSIC CADILLAC SAAB    CREDITMAX AUTO GROUP CLEAN CARS    CREEL MOTORS
CLEARWATER CARS INC    CRENCOR LEASING & SALES CLIFT BUICK GMC   
CRM MOTORS, INC. CLINTON FAMILY FORD    CRONIC CHEVROLET, OLDSMOBILE-
COAST TO COAST AUTO SALES    CROSSGATE MOTORS, INC. COASTAL AUTOMOTIVE INC   
CROWN AUDI COGGIN HONDA    CROWN AUTO DEALERSHIPS INC. COLONIAL PONTIAC   
CROWN BUICK GMC COLUMBUS AUTO RESALE, INC    CROWN HONDA
COLUMBUS AUTO WAREHOUSE LLC    CROWN KIA COLUMBUS CAR TRADER    CROWN KIA
COMMONWEALTH DODGE LLC    CROWN MOTORS INC CONEXION AUTO SALES    CROWN NISSAN
CONWAY RV    CROWN NISSAN CONYERS AUTO MAX    CROWN NISSAN GREENVILLE
COOK & REEVES CARS INC    CRYSTAL LAKE CHRYSLER JEEP INC COOK MOTOR COMPANY   
CRYSTAL TRUCK CENTER CORLEW CHEVROLET CADILLAC OLDM   
CURRIE MOTORS DRIVERS EDGE CORPORATE FLEET MANAGEMENT   
CURRIE MOTORS FRANKFORT INC CORTEZ MOTORS    CURRY HONDA COUCH MOTORS LLC   
D & J MOTORS, INC. COUGHLIN AUTOMOTIVE- PATASKALA    D & R TRUCK AND AUTO
COUGHLIN CHEVROLET- NEWARK    DAN CUMMINS CHV BUICK PONTIAC
COUGHLIN CHEVROLET OF    DAN HATFIELD AUTO GROUP



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

DAN TOBIN PONTIAC BUICK GMC    DONS AUTOMOTIVE GROUP LLC DAN TUCKER AUTO SALES
   DORAL AUTO MALL DANE’S AUTO SALES LLC    DORAL CARS OUTLET DAVCO AUTO LLC   
DOTSON BROS CHRYS DODGE PLYM DAVE EDWARDS TOYOTA    DOUG MARINE MOTORS INC
DAVES JACKSON NISSAN    DOWN HOME MOTORS LLC DAVID SMITH AUTOLAND, INC.   
DRIVER SEAT AUTO SALES LLC DAWSONS AUTO & TRUCK SALES INC   
DRIVERIGHT AUTO SALES, INC. DAYTON ANDREWS INC.    DRIVERS WORLD
DBA AUTONATION CHEVROLET    DRIVEWAYCARS.COM DEACON JONES AUTO PARK   
DRIVING DREAMS AUTO SALES LLC DEACON JONES NISSAN LLC    DRY RIDGE TOYOTA
DEALERS CHOICE MOTOR COMPANY    DUBLIN CADILLAC NISSAN GMC DEALS ON WHEELS   
DUGAN CHEVROLET PONTIAC DEALS ON WHEELS WHOLESALE LLC    DUKE IMPORTS, INC.
DEALZ AUTO TRADE    DULUTH AUTO EXCHANGE DEALZ ON WHEELZ LLC   
DUNN CHEVROLET OLDS INC. DEAN SELLERS, INC.    DURAN MOTOR SPORTS INC
DEECO’S AUTO SALES INC    DUVAL FORD DENNIS AUTO POINT    DYNASTY MOTORS
DENNY’S AUTO SALES, INC.    E AUTO SOLUTIONS DEPENDABLE MOTOR VEHICLES INC   
EAGLE AUTO STORE INC DESTINYS AUTO SALES    EAGLE ONE AUTO SALES
DIAMOND II AUTO SALES, INC.    EARL TINDOL FORD, INC. DIAMOND MOTORS OF DAYTONA
   EAST ANDERSON AUTO SALES DIANE SAUER CHEVROLET, INC.   
EAST LAKE TRUCK & CAR SALES DICK SCOTT NISSAN, INC.    EAST ORLANDO KIA
DIRECT AUTO EXCHANGE, LLC    EASTERN SHORE AUTO BROKERS INC
DIRECT SALES & LEASING    EASY AUTO AND TRUCK DISCOUNT AUTO BROKERS   
EASY FINANCE AUTO DISCOUNT MOTOR MALL, INC.    EAZY RIDE AUTO SALES LLC
DIVERSIFIED AUTO SALES    ECONO AUTO SALES INC DIVINE AUTO SALES   
ECONO MOTORS.NET DIXIE IMPORT INC    ECONOMIC AUTO SALES INC DM MOTORS, INC.   
ECONOMY AUTO MART DODGE OF ANTIOCH INC    ED MARTIN PONTIAC GMC
DOMESTIC ACQUISITIONS    ED NAPLETON ELMHURST IMPORTS I DON AYERS PONTIAC INC   
ED NAPLETON HONDA DON HINDS FORD, INC.    ED SCHMID FORD INC
DON MARSHALL CHYSLER CENTER    ED TILLMAN AUTO SALES DON MEALEY CHEVROLET   
ED VOYLES HONDA DON MOORE CHEVROLET CADILLAC    ED VOYLES HYUNDAI
DON REID FORD INC.    ED VOYLES KIA OF CHAMBLEE DON WOOD AUTOMOTIVE LTD   
EDDIE ANDRESON MOTORS



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

EDDIE AUTO BROKERS    FAMILY KIA EDDIE CRAIGS EXPRESS    FANELLIS AUTO
EDDIE MERCER AUTOMOTIVE    FARMINGTON’S FINEST USED CARS EDGE MOTORS   
FAST AUTO SALES, LLC EDWARDS CHEVROLET CO    FENTON NISSAN OF TIFFANY SPRGS
EJ’S QUALITY AUTO SALES, INC.    FERMAN CHEVROLET ELITE AUTO   
FERMAN CHRYSLER JEEP DODGE AT ELITE AUTO SALES OF ORLANDO   
FERMAN CHRYSLER PLYMOUTH ELITE CAR OUTLET INC    FERMAN NISSAN
ELITE CAR SALES OF CLEARWATER    FIAT OF SAVANNAH ELITE CAR SALES WEST INC   
FIAT OF WINTER HAVEN ELITE IMPORTS    FIRKINS C.P.J.S. ELITE MOTORS   
FIRST CHOICE AUTOMOTIVE INC ELITE MOTORS, INC.    FIRST CLASS AUTO CHOICE
EMPIRE AUTO SALES & SERVICE    FIRST STOP AUTO SALES EMPIRE AUTOMOTIVE GROUP   
FISCHER NISSAN INC. ENGLEWOOD FORD    FITZGERALD MOTORS, INC. ENTERPRISE   
FIVE POINTS AUTO GROUP INC ENTERPRISE CAR SALES    FIVE STAR CAR & TRUCK
ENTERPRISE CAR SALES    FIVE STAR FORD STONE MOUNTAIN ENTERPRISE CAR SALES   
FLAMINGO AUTO SALES ENTERPRISE CAR SALES    FLEET SERVICES REMARKETING
ENTERPRISE CAR SALES    FLETCHER CHRYSLER PRODUCTS INC ENTERPRISE CAR SALES   
FLORENCE AUTO MART INC ENTERPRISE LEASING CO OF    FLORIDA AUTO EXCHANGE
ENTERPRISE LEASING CO. OF ORL.    FLORIDA FINE CARS INC
ENTERPRISE LEASING COMPANY    FLORIDA TRUCK SALES ENTERPRISE LEASING COMPANY   
FLORIDA USED CARS INC ENTERPRISE LEASING COMPANY    FLOW HONDA
ERNEST MOTORS, INC.    FLOW VOLKSWAGEN OF GREENSBORO ERNIE PATTI AUTO LEASING &
   FORD OF PORT RICHEY ERWIN CHRYSLER PLYMOUTH DODGE    FORT MYERS TOYOTA INC.
ETTLESON HYUNDAI LLC    FORT WALTON BEACH EXCLUSIVE MOTOR CARS LLC   
FORT WAYNE CREDIT CONNECTION I EXECUTIVE CARS LLC    FORTUNE MOTOR GROUP
EXOTIC MOTORCARS    FOX FORD LINCOLN MIDWEST LLC EXPERT AUTO GROUP INC   
FOXWORTHY AUTO SUPERSTORE EXPRESS AUTO SALES    FRANK LETA AUTOMOTIVE OUTLET
EXPRESS MOTORS LLC    FRANK MYERS AUTO SALES, INC EXTREME IMPORTS   
FRANKIES AUTO SALES EZ AUTO & TRUCK PLAZA II INC    FRED MARTIN FORD
E-Z WAY CAR SALES & RENTALS    FREEDOM AUTO SALES FACIDEAL AUTO CENTER INC   
FREEWAY MOTORCARS, INC. FAIRLANE FORD SALES, INC.    FRENSLEY CHRYSLER PLYMOUTH



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

FRIDAY’S AUTO SALES, INC.    GORDON CHEVROLET-GEO FRIENDLY FINANCE AUTO SALES   
GR MOTOR COMPANY FRONTIER MOTORS INC    GRANT CAR CONCEPTS FUTURE AUTOMOTIVE LLC
   GRANT MOTORS CORP. G & R AUTO SALES CORP    GRAVITY AUTOS ROSWELL
G & W MOTORS INC    GREAT BRIDGE AUTO SALES GAINESVILLE MITSUBISHI   
GREAT LAKES CHRYSLER DODGE JEE GANLEY CHEVROLET, INC    GREEN FORD, INC
GANLEY CHRYSLER JEEP DODGE INC    GREEN LIGHT CAR SALES GANLEY EAST, INC   
GREENBRIER DODGE OF CHES, INC. GANLEY LINCOLN MERCURY    GREENE FORD COMPANY
GANLEY, INC    GREENLIGHT MOTORS, LLC GARY SMITH FORD    GREEN’S TOYOTA
GASTONIA CHRYSLER JEEP DODGE    GREENWISE MOTORS GATES CHEV PONT GMC BUICK   
GREER NISSAN GATEWAY AUTO PLAZA    GREG SWEET CHEVY BUICK OLDS
GATOR AUTOMOTIVE SALES, INC    GREG SWEET FORD INC GATOR CHRYSLER-PLYMOUTH, INC.
   GRIFFIN FORD SALES, INC. GENE GORMAN AUTO SALES    GRIFFIN MOTOR CO, INC
GENERAL AUTO    GRIMALDI AUTO SALES INC GENERAL AUTO LLC   
GROGANS TOWNE CHRYSLER GEN-X CORP    GROW AUTO FINANCIAL INC
GEOFF ROGERS AUTOPLEX    GS AUTO BROKERS LLC GEORGIA BEST MOTORS   
GULF ATLANTIC WHOLESALE INC GEORGIA CHRYSLER DODGE   
GULF COAST AUTO BROKERS, INC. GEORGIA MOTORS    GULF MOTORS OF FT. MEYERS
GERALDA AUTO SALES    GWINNETT PLACE FORD GERMAIN OF SARASOTA   
GWINNETT PLACE NISSAN GERMAIN TOYOTA    H & H AUTO SALES
GETTEL NISSAN OF SARASOTA    H & S AUTO SALES LLC GETTEL TOYOTA   
H H NISWANDER PONTIAC BUICK CA GILBERT CHEVROLET COMPANY INC   
HAASZ AUTO MALL, LLC GLASSMAN OLDSMOBILE, INC.    HAGGERTY BUICK GMC INC
GLEN BURNIE AUTO EXCHANGE, INC    HAIMS MOTORS INC GLENN BUICK GMC TRUCKS   
HALLECK AUTO SALES GLOBAL CONSULTANTS CO    HALLEEN KIA GLOBE AUTO SALES   
HAMILTON CHEVROLET INC GLOVER AUTO SALES    HAMMCO INC GMT AUTO SALES, INC   
HANNA IMPORTS GOLDEN OLDIES    HAPPY AUTO MART GOOD SAM MOTORS INC   
HAPPY CARS INC GOOD TO GO AUTO SALES, INC.    HARBOR CITY AUTO SALES, INC.
GOODMAN CHEV OLDS CAD NISSAN    HARDIE’S USED CARS, LLC GORDON CHEVROLET, INC.
   HARDY CHEVROLET



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

HARRELSON NISSA    HOOVER MITSUBISHI CHARLESTON HARRIET SALLEY AUTO GROUP LLC   
HORACE G ILDERTON HATFIELD HYUNDAI    HOSICK MOTORS INC HATFIELD USED CAR CENTER
   HT MOTORS INC HAVANA FORD INC.    HUBLER AUTO PLAZA HAWKINSON NISSAN LLC   
HUBLER FINANCE CENTER HAYDOCY PONTIAC-GMC TRUCK INC    HUBLER NISSAN, INC.
HEADQUARTER TOYOTA    HUDSON AUTO SALES HEATH MOTORSPORTS    HUGH WHITE HONDA
HENDRICK CHRYSLER DODGE JEEP    HUNT AUTOMOTIVE, LLC HENDRICK HONDA   
HUNTER SUBARU HYUNDAI HENDRICK HONDA    HUSTON MOTORS INC. HENDRICKSCARS.COM   
HWY 150 BUYERS WAY, INC. HENNESSY MAZDA PONTIAC    HYUNDAI OF BRADENTON
HERITAGE AUTOMOTIVE GROUP    HYUNDAI OF LOUISVILLE HERITAGE BUICK GMC HONDA   
HYUNDIA OF GREER HERITAGE CADILLAC-OLDS, INC.    HYUNDIA OF ORANGE PARK
HERITAGE MOTOR COMPANY    I AM CARS LTD HERITAGE NISSAN    IAUTO INC
HIBDON MOTOR SALES    IDAHOSA MOTORS INC HICKORY HOLLOW CARNIVAL KIA   
IDEAL AUTO HIDY ACURA    IDEAL USED CARS INC HIGH Q AUTOMOTIVE CONSULTING   
IMPERIAL MOTORS HIGHLINE AUTOSPORTS    IMPERIAL SALES & LEASING INC
HIGHLINE IMPORTS, INC.    IMPEX AUTO SALES HILLMAN MOTORS, INC.   
IMPORT AUTO BROKERS INC HILTON HEAD MITSUBISHI    INDIAN RIVER LEASING CO
HILTON HEAD NISSAN    INDOOR AUTO SALES, INC. HOGSTEN AUTO WHOLESALE   
INDY MOTORS SOUTH HOLLAND BROTHERS MOTORS LLC    INDY MOTORSPORTS
HOLLYWOOD MOTOR CARS LLC    INDY’S UNLIMITED MOTORS HOLLYWOOD MOTOR CO #1   
INTEGRITY AUTO CENTER INC HOLLYWOOD MOTOR CO #3    INTEGRITY AUTO PLAZA LLC
HOMESTEAD MOTORS    INTEGRITY AUTO SALES OF JACKSO HOMETOWN AUTO MART, INC   
INTEGRITY AUTOMOTIVE HONDA CARS OF BRADENTON    INTERNATIONAL AUTO LIQUIDATORS
HONDA CARS OF ROCK HILL    INTERNATIONAL AUTO OUTLET HONDA OF FRONTENAC   
INTERNATIONAL AUTO WHOLESALERS HONDA OF GAINESVILLE    INTERSTATE MOTORS LLC
HONDA OF OCALA    IRENKO AUTO SALES CORP HONDA OF THE AVENUES   
ISLAND MOTOR SALES HONDA VOLVO OF JOLIET    IVAN LEONARD CHEVROLET
HOOVER AUTOMOTIVE LLC    J & M AFFORDABLE AUTO, INC.
HOOVER CHRYSLER PLYMOUTH DODGE    J & M MOTORS LLC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

J&B AUTO SALES & BROKERAGE    JJDS AUTO WHOLE SALE LLC JACK DEMMER FORD, INC.   
JK AUTOMOTIVE GROUP LLC JACK MAXTON CHEVROLET, INC    JOE COTTON FORD
JACKIE MURPHY’S USED CARS    JOE DENNIS MOTORS, LLC JACK-SON AUTO SALES INC   
JOE KIDD MITSUBISHI JACKSONVILLE AUTO LINK INC    JOE WINKLE’S AUTO SALES LLC
JACKSONVILLE AUTO SALES LLC    JOHN BLEAKLEY FORD JACOBY MOTORS INC   
JOHN FINGER MAZDA JADES AUTO SALE INC    JOHN HEISTER CHEVROLET
JAKE SWEENEY CHEVROLET, INC    JOHN HIESTER CHEVROLET JAKE SWEENEY MAZDA WEST   
JOHN HINDERER HONDA JAKE SWEENEY SMARTMART INC    JOHN JENKINS, INC. JAKMAX   
JOHNNY WRIGHT AUTO SALES LLC JAMES TAYLOR AUTOPARK LLC    JOHNNYS MOTOR CARS LLC
JAMESTOWN AUTO SALES INC    JOHNSON AUTOPLEX JARRETT FORD MERCURY   
JOHNSON’S AUTO INC JARRETT FORD OF PLANT CITY    JOMAX AUTO SALES
JARRETT GORDON FORD INC    JOSEPH CHEVROLET OLDSMOBILE CO
JAX AUTO WHOLESALE, INC.    JOSEPH MOTORS JAY HONDA    JOSEPH TOYOTA INC.
JC AUTOMAX    JT AUTO INC. JC LEWIS FORD, LLC    JULIANS AUTO SHOWCASE, INC.
JEFF SCHMITT AUTO GROUP    JUST-IN-TIME AUTO SALES INC JEFF SCHMITT COLUMBUS INC
   K & B FINANCIAL SERVICES INC JEFF WYLEF CHEVROLET OF    K T AUTO SALES LLC
JEFF WYLER CHEVROLET, INC    KACHAR’S USED CARS, INC.
JEFF WYLER CHRYSLER JEEP DODGE    KAHLER AUTO SALES LLC
JEFF WYLER FAIRFIELD, INC    KALER LEASING SERVICES INC
JEFF WYLER SPRINGFIELD, INC    KALS AUTO SALES, INC. JEFFREYS AUTO EXCHANGE   
KAR CONNECTION JENKINS ACURA    KARL FLAMMER FORD JENKINS NISSAN, INC.   
KATHY’S KARS JERRY HAGGERTY CHEVROLET INC    KAW VALLEY INDUSTRIAL INC
JERRY HUNT AUTO SALES    KCK AUTO SALES JERRY WILSON’S MOTOR CARS   
KDK AUTO BROKERS JIM COGDILL DODGE CO    KEFFER PRE-OWNED SOUTH
JIM M LADY OLDSMOBILE INC    KEITH HAWTHORNE FORD OF JIM ORR AUTO SALES   
KEITH HAWTHORNE HYUNDAI, LLC JIM SKINNER FORD INC    KEITH HAWTORNE FORD
JIM WALDRON MILLER ROAD INC    KEITH PIERSON TOYOTA JIM WOODS AUTOMOTIVE, INC.
   KELLEY BUICK GMC INC JIMMIE VICKERS INC.    KELLY FORD
JIMMY BROCKMAN USED CARS    KELLY NISSAN INC JIMMY SMITH PONTIAC BUICK GMC   
KENDALL TOYOTA



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

KENNYS AUTO SALES, INC    LANGDALE HONDA KIA OF KEN’S AUTOS    LANGDALE HYUNDAI
KENS KARS    LARRY JAY IMPORTS, INC KERNERSVILLE DODGE    LARRY’S USED CARS
KEVINS CAR SALES    LASCO FORD INC KEY CHRYLSER PLYMOUTH INC   
LAWRENCEBURG CHEVROLET INC KIA ATLANTA SOUTH    LEBANON FORD LINCOLN
KIA COUNTRY OF SAVANNAH    LEE’S AUTO SALES, INC KIA OF GASTONIA   
LEES SUMMIT NISSAN KIA TOWN CENTER    LEGACY FORD MERCURY KING AUTOMOTIVE, LLC
   LEGACY MOTORS KING MOTORS    LEGACY MOTORS #2 KINGDOM CHEVROLET INC   
LEGACY TOYOTA KINGDOM MOTOR CARS    LEXUS OF PEMBROKE PINES KINGS FORD, INC   
LGE CORP KINGS HONDA    LIBERTY AUTO CITY INC KINGS OF QUALITY AUTO SALES   
LIBERTY FORD SOUTHWEST, INC KISSELBACK FORD    LIBERTY MOTORS LLC
KLASSIC CARS LLC    LIBERTY USED MOTORS INC KMAX INC   
LINCOLNWAY SALES & SERVICE LLC KNE MOTORS, INC.    LIPTON TOYOTA KNH WHOLESALE
   LITTLE RIVER TRADING CO OF KNOX BUDGET CAR SALES & RENTAL    LOGANVILLE FORD
KOE-MAK CORP    LONGSTREET AUTO KUHN MORGAN TOYOTA SCION    LOUDON MOTORS, INC
KUNES COUNTY FORD OF ANTIOCH    LOWERY BROS. OVERSTOCK LLC L & M MOTORS, LLC   
LOWEST PRICE TRANSPORTATION LA AUTO STAR, INC.    LUCKY LINE MOTORS INC
LAFONTAINE AUTO GROUP    LUXOR AUTOMOTIVE INC LAFONTAINE VOLKSWAGEN OF   
LUXURY AUTO DEPOT LAGRANGE MOTORS    LUXURY AUTO MALL LAKE HARTWELL HYUNDAI   
LUXURY CARS & FINANCIAL, INC. LAKE NISSAN SALES, INC.   
LUXURY IMPORTS AUTO SALES LAKE NORMAN MOTORS LLC    LYNN HINES USED CARS
LAKE ST LOUIS AUTO    M & L MOTOR COMPANY, INC. LAKE VIEW MOTORS INC   
M & M AUTO GROUP INC LAKELAND CAR COMPANY LLC    M & M AUTO SUPER STORE
LAKELAND CHRYSLER DODGE    MACHADO AUTO SELL LLC LAKELAND NEW CAR ALTERNATIVE   
MADINA AUTO BROKERS LAKESIDE AUTO SALES, INC.    MAGIC IMPORTS OF
LALLY ORANGE BUICK PONTIAC GMC    MAHER CHEVROLET INC LANDERS MCLARTY SUBARU   
MAINLAND AUTO SALES INC LANDMARK CDJ OF MONROE, LLC   
MANASSAS AUTO TRUCK & TRACTOR LANE 1 MOTORS    MANASSAS AUTOMOBILE GALLERY



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

MARANATHA AUTO    MGM AUTO SALES MARANATHA CAR CO    MIA REPOS LLC
MARCH MOTORS INC.    MIAMI AUTO COLLECTION, INC MARIETTA AUTO MALL CENTER   
MIAMI AUTO SHOW LLC MARK SWEENEY BUICK PONTIAC GMC   
MIAMI CARS INTERNATIONAL INC MARLOZ OF HIGH POINT    MICHAEL’S MOTOR CO
MARSHALL FORD    MID AMERICA AUTO EXCHANGE INC MARSHALL MOTORS OF FLORENCE   
MID AMERICA AUTO GROUP MASTER CAR INTERNATIONAL, INC   
MID ATLANTIC AUTO SALES INC MASTER CARS    MID RIVERS MOTORS
MATHEWS BUDGET AUTO CENTER    MIDDLE TENNESSEE AUTO MART LLC MATHEWS FORD INC.
   MIDFIELD MOTOR COMPANY, INC. MATHEWS FORD OREGON, INC    MIDSTATE MOTORS
MATIA MOTORS, INC    MID-TOWN MOTORS LLC MATRIX AUTO SALES, INC.   
MID-TOWNE AUTO CENTER, INC. MATTHEWS MOTORS INC.    MIDWAY AUTO GROUP
MATTHEWS-HARGREAVES CHEVROLET    MIDWAY MOTORS MAXIE PRICE CHEVROLETS OLDS,   
MIDWEST AUTO STORE LLC MAXIMUM DEALS, INC.    MIDWEST FINANCIAL SERVICES
MAXKARS MOTORS    MIDWEST MOTORS & TIRES MAYSVILLE AUTO SALES   
MIDWESTERN AUTO SALES, INC. MAZDA OF SOUTH CHARLOTTE   
MIG CHRYSLER DODGE JEEP RAM MAZDA SAAB OF BEDFORD    MIKE BASS FORD
MAZDA WESTSIDE    MIKE CASTRUCCI CHEVY OLDS MCABEE MOTORS   
MIKE CASTRUCCI FORD OF ALEX MCCLARY FORD INC    MIKE CASTRUCCI FORD SALES
MCCLUSKY AUTOMOTIVE LLC    MIKE REED CHEVROLET INC MCGHEE AUTO SALES INC.   
MIKES TRUCKS AND CARS MCHUGH INC    MILE STRETCH AUTO SALES
MCJ AUTO SALES OF CENTRAL FLOR    MILFORD MOTORS, INC MCKENNEY CHEVROLET   
MILLENIUM AUTOMOTIVE GROUP MCKENNEY-SALINAS HONDA   
MILNER O’QUINN FORD SALES INC MCVAY MOTORS, INC.    MILNES CHRYSLER DODGE JEEP
MD AUTO SALES LLC    MILTON B PRICE MEADE BROTHERS AUTO LLC   
MILTON DODGE CHRYSLER JEEP MECHANICSVILLE TOYOTA    MINIVAN SOURCE, INC.
MEDINA AUTO BROKERS    MITCHELL MOTORS MEDLIN MOTORS, INC.    MJ AUTO SALES
MELROSE PARK AUTO MALL    MLC MOTOR CARS MEMBERS SALES AND LEASING INC   
MLC MOTORCARS METRO HONDA    MLM AUTOBROKERS LLC METRO IMPORTS INC   
MODERN CORP METRO USED CARS    MONARCH CAR CORP METROLINA AUTO SALES INC   
MONTGOMERY MOTORS



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

MONZON AUTO SALES INC    NICKS AUTO MART MOODY MOTORS    NIMNICHT CHEVROLET
MORGANS AUTO INC    NIMNICHT PONTIAC MOTOR CAR CONCEPTS II    NISSAN OF GALLATIN
MOTOR CARS HONDA    NISSAN ON NICHOLASVILLE MOTOR WORLD INC    NISSAN SOUTH
MOTORCARS TOYOTA    NITRO MOTORS LLC MOTORHOUSE INC   
NORTH ATLANTA AUTO SUPERSTORE MOTORMAX OF GRAND RAPIDS   
NORTH ATLANTA MOTORS LLC MOTORVATION MOTOR CARS    NORTH BROTHERS FORD, INC
MR AUTO SALES    NORTH COAST AUTO MALL MR CAR LLC    NORTH POINT CHRYSLER JEEP
MR DEALS AUTO SALES & SERVICE    NORTH POINT MOTORS, LLC MTS AUTO MALL, INC.   
NORTHERN KENTUCKY AUTO SALES MUENSTERMAN MOTORS INC    NORTHSIDE AUTO SALES
MULLINAX FORD OF PALM BEACH    NORTHWOODS AUTOMOTIVE MURPHY AUTO SALES   
NOURSE CHILLICOTHE MURPHY MOTOR CO    NUMBER ONE IN RADIO ALARMS INC
MURRAY’S USED CARS    OAKES AUTO INC MV AUTO SALES    OCEAN AUTO BROKERS
MY CAR LLC    OCEAN HONDA N & D AUTO SALES, INC.    O’CONNOR AUTOMOTIVE, INC
NALLEY HONDA    O’CONNORS AUTO OUTLER NALLEY INFINITI   
O’DANIEL MOTOR SALES, INC. NAPLETON’S HYUNDAI    OHIO AUTO CREDIT
NAPLETONS NISSAN/NAPLETONS    OHIO MOTORS, INC. NAPLETON’S NORTH PALM AUTO PK   
OKOLONA MOTOR SALES NAPLETON’S RIVER OAKS CHRYSLER    OLATHE FORD SALES, INC.
NAPLETON’S RIVER OAKS KIA    OLATHE KIA LLC NASHVILLE MOTOR CARS PREMIER   
OLD SOUTH SALES INC. NATIONAL ADVANCE CORP    OLE BEN FRANKLIN MOTORS
NATIONAL AUTO SALES    OLIVER C. JOSEPH, INC. NATIONAL CAR MART, INC   
ON THE ROAD AGAIN, INC. NATIONAL ROAD AUTOMOTIVE LLC    ON TRACK AUTO MALL, INC.
NELSON AUTO GROUP    ONYX MOTORS NELSON AUTO SALES   
ORLANDO AUTOMOTIVE GROUP LLC NELSON MAZDA    ORLANDO AUTOS
NELSON MAZDA RIVERGATE    OSCAR MOTORS CORPORATION NEW CENTURY AUTO SALES INC   
OVERLAND PARK MAZDA NEW GENERATION MOTORS INC    OXMOOR FORD LINCOLN MERCURY
NEWPORT AUTO GROUP    OXMOOR HYUNDAI NEWTON’S AUTO SALES, INC.    OXMOOR MAZDA
NEXT CAR INC    P & C MOTOR INC NICHOLAS DATA SERVICES, INC.    PACE CAR



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

PACE CHEVROLET BUICK GMC    PINEVILLE IMPORTS PACE MOTOR COMPANY   
PLAINFIELD AUTO SALES, INC. PALM AUTOMOTIVE GROUP   
PLAINFIELD FAMILY AUTO & REPAI PALM BAY FORD    PLAZA LINCOLN MERCURY
PALM BAY MOTORS    PLAZA PONTIAC BUICK GMC INC PALM BEACH AUTO DIRECT   
PORTAL AUTOMOTIVE INC PALM CHEVROLET    POTAMKIN HYUNDAI, INC.
PALM CHEVROLET OF GAINESVILLE    PREFERRED AUTO PALM COAST FORD   
PREMIER AUTO BROKERS, INC. PALMETTO FORD    PREMIER AUTO EXCHANGE
PALMETTO WHOLESALE MOTORS    PREMIER AUTOWORKS SALES &
PAPPADAKIS CHRYSLER DODGE JEEP    PREMIER MOTORCAR GALLERY PAQUET AUTO SALES   
PREMIERE CHEVROLET, INC. PARADISE MOTOR SPORTS    PREMIUM AUTO BY RENT
PARAMOUNT AUTO    PREMIUM MOTORS LLC PARK AUTO MALL, INC    PRESTIGE AUTO MALL
PARKS AUTOMOTIVE, INC    PRESTIGE AUTO SALES II INC PARKS CHEVROLET - GEO   
PRESTIGE MOTORS PARKS CHEVROLET, INC    PRESTIGE MOTORS OF VIERA
PARKWAY MITSUBISHI    PRESTON AUTO OUTLET PARKWAY MOTORS INC   
PRICE RIGHT STERLING HEIGHTS PARKWAY MOTORS INC    PRICED RIGHT CARS, INC
PATRICK O’BRIEN JR CHEVROLET    PRICELESS AUTO SALES PAUL CERAME KIA   
PRIME MOTORS INC PAUL CLARK ENTERPRISES INC    PRIME MOTORS, INC.
PAUL MILLER FORD, INC.    PRIME TIME MOTORS LLC PAYLESS MOTORS LLC   
PRO MOTION CO INC PCT ENTERPRISES OF FLORIDA LLC    PROCAR PEACH MOTORS LLC   
PROFESSIONAL AUTO SALES PEGGY’S AUTO SALES    PROVIDENCE AUTO GROUP LLC
PELHAM’S AUTO SALES    QUALITY CARS INC PENSACOLA AUTO BROKERS, INC   
QUALITY IMPORTS PERFORMANCE CHEVROLET BMW    QUALITY PLUS MOTOR
PERFORMANCE CHRYSLER JEEP DODG    R & B CAR COMPANY PERFORMANCE GMC OF   
R & W AUTOMOTIVE SALES, INC. PERFORMANCE HONDA    R & Z 2 AUTO SALES
PETE MOORE CHEVROLET, INC    R.H. CARS, INC. PETE MOORE IMPORTS, INC   
RAD MOTORSPORTS LLC PETERS AUTO SALES, INC.    RALEIGH PRE-OWNED INC
PHILLIPS CHRYSLER-JEEP, INC    RANKL & RIES MOTORCARS, INC PHILMARK INC   
RAY CHEVROLET PHOENIX SPECIALTY MOTORS CORP    RAY SKILLMAN EASTSIDE
PILES CHEV-OLDS-PONT-BUICK    RAY SKILLMAN FORD INC. PINELLAS MOTORS INC   
RAY SKILLMAN OLDSMOBILE AND



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

RAY SKILLMAN WESTSIDE    ROUNTREE-MOORE INC RAYMOND CHEVROLET KIA    ROUSH HONDA
RE BARBER FORD INC    ROUTE 4 BUDGET AUTO READY CARS INC    ROY O’BRIEN, INC
REALITY AUTO SALES INC    ROYAL AUTO SALES REDMOND AUTOMOTIVE   
ROYAL OAK FORD SALES, INC. REDSKIN AUTO SALES INC    RP AUTOMOTIVE LLC
REGAL PONTIAC, INC.    RPM AUTO SALES REGIONAL WHOLESALE   
RT 177 AUTO SALES INC RENEWIT CAR CARE    RUSSELL AUTO SALES
REVOLUTION MOTORS LLC    RYAN’S AUTO SALES RFJ ENTERPRISES LLC    S S AUTO INC
RICART FORD USED    SABISTON MCCABE AUTO SOLUTIONS RICE AUTO SALES   
SAM GALLOWAY FORD INC. RICE TOYOTA    SANDERSON AUTO SALES INC
RICHARD HUGES AUTO SALES    SANDY SANSING MAZDA INC RICHMOND FORD   
SANSING CHEVROLET, INC RICK CASE ATLANTA    SAULS MOTOR COMPANY, INC.
RICK HENDRICK CHEVROLET    SAVANNAH AUTO RIDE AMERICA AUTO SALES   
SAVANNAH AUTOMOTIVE GROUP RIDE TIME, INC.    SAVANNAH SPORTS AND IMPORTS
RIGHT PRICE MOTORS, INC    SAVANNAH TOYOTA & SCION RIGHTWAY AUTOMOTIVE CREDIT   
SC AUTO SALES RIGHTWAY AUTOMOTIVE CREDIT    SCARRITT MOTORS INC
RIGHTWAY AUTOMOTIVE CREDIT    SCHAUMBURG HYUNDAI RIGHTWAY AUTOMOTIVE CREDIT   
SCOGGINS CHEVROLET OLDS BUICK RIOS MOTORS    SELECT AUTO SALES
RIVERSIDE MOTORS, INC    SELECT AUTO SALES RIVIERA AUTO SALES SOUTH, INC.   
SELECT MOTORS OF TAMPA INC. RIV’S MOTORSPORTS    SELECTIVE AUTO & ACCESSORIES
RML HUNTSVILLE AL AUTOMOTIVE    SELECTIVE AUTO SOURCE ROB PARTELO’S WINNERS   
SERRA NISSAN VOLKSWAGON ROBERT LEE AUTO SALES INC    SHAD MITSUBISHI
ROCK BOTTOM AUTO SALES, INC.    SHAMRA LLC ROCKENBACH CHEVROLET SALES INC   
SHARP CARS OF INDY ROD HATFIELD CHRYSLER DGE JEEP    SHAWNEE MOTORS GROUP
ROGER WILLIAMS AUTO SALES    SHEEHAN PONTIAC ROGER WILSON MOTORS INC   
SHEEHY FORD INC RON BUTLER MOTORS, LLC    SHERDAN ENTERPRISES LLC
ROSE CITY MOTORS    SHERMAN DODGE ROSEN HYUNDAI OF ALGONQUIN LLC   
SHERWOOD AUTO & CAMPER SALES ROSEN NISSAN    SHERWOOD OF SALISBURY INC
ROSS’S AUTO SALES    SHOALS UNIVERSITY KIA ROUEN MOTORWORKS LTD   
SHOOK AUTO INC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

SHORELINE AUTO CENTER INC    STAR AUTO SALES SHOW ME AUTO MALL INC   
STAR MOTORS SHUTT ENTERPRISES INC    STARK AUTO GROUP
SIGN & DRIVE AUTO SALES LLC    STARK AUTO SALES SIGN & DRIVE MOTORS LLC   
STARRS CARS AND TRUCKS, INC SIGNATURE MOTORS USA LLC    STATE AUT GROUP LLC
SIMON SAYS ETC CORP    STATE STREET AUTO SALES SIMPLE AUTO SOLUTIONS LLC   
STATELINE CHRYSLER DODGE JEEP SIMS BUICK PONTIAC, LLC   
STEARNS MOTORS OF NAPLES SINA AUTO SALES, INC.    STEELY LEASE SALES
SINCLAIR DAVE LINCOLN MERCURY    STEPHEN A FINN AUTO BROKER
SKY AUTOMOTIVE GROUP CORP    STERLING AUTO SALES SMH AUTO   
STEVE AUSTINS AUTO GROUP INC SMITHFIELD AUTO & TRUCK CENTER   
STEVE RAYMAN CHEVROLET, LLC SNAP CAR BUYING    STEWART AUTO GROUP OF
SOLAR AUTO SALES INC    STEWART MOTORS SOUTH BEACH MOTOR CARS   
STINGRAY CHEVROLET BARTOW LLC SOUTH COUNTY AUTO PLAZA    STL AUTO BROKERS
SOUTH DADE TOYOTA    STOKES AUTOMOTIVE INC SOUTH I-75 CHRYSLER DODGE JEEP   
STOKES BROWN TOYOTA SCION SOUTH MOTOR COMPANY OF DADE   
STOKES HONDA CARS OF BEAUFORT SOUTH MOTORS HONDA    STOKES KIA
SOUTHEAST JEEP EAGLE    STOKES MAZDA SOUTHERN AUTO BROKERS    STONECREST TOYOTA
SOUTHERN AUTOMOTIVE ENTERPRISE    STREETLIGHT AUTO SALES, INC.
SOUTHERN CUSTOM MOTORS    STUCKEY’S CHEVROLET BUICK SOUTHERN STAR AUTOMOTIVE   
SUBARU CONCORD SOUTHERN STATES NISSAN, INC.    SUBARU OF MCDONOUGH, LLC
SOUTHERN TRUST AUTO SALES    SUBARU OF PEMBROKE PINES
SOUTHFIELD JEEP-EAGLE, INC.    SUBURBAN AUTO SALES SOUTHGATE FORD   
SUBURBAN CHRYSLER JEEP DODGE SOUTHPORT MOTORS    SUMMIT PRE-OWNED OF RALEIGH
SOUTHTOWNE ISUZU    SUN HONDA SPACE & ROCKET AUTO SALES    SUN STATE AUTO INC
SPIRIT CHEVROLET-BUICK INC.    SUN TOYOTA SPIRIT FORD INC   
SUNCOAST FLORIDA AUTO SALES SPITZER DODGE    SUNCOAST KIA SPITZER MOTOR CITY   
SUNFLOWER AUTO PLAZA LLC SPORT MITSUBISHI    SUNSET CHEVROLET INC.
SPORTS AND IMPORTS, INC.    SUNSET MOTORS SPORTS CENTER IMPORTS INC   
SUNSHINE AUTO BROKERS INC ST LOUIS AUTO BROKERS    SUNSTATE FORD
ST LOUIS CARS & CREDIT INC    SUNTRUP NISSAN VOLKSWAGEN STANFIELD AUTO SALES   
SUPER AUTO SALES



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

SUPER AUTO SALES    THE CAR CABANA OF SUPER AUTOS MIAMI    THE CAR CENTER
SUPERIOR ACURA    THE CAR CENTER, LLC SUPERIOR AUTO SALES   
THE CAR CONNECTION, INC. SUPERIOR HYUNDAI SOUTH    THE CAR SHACK SUPERIOR KIA   
THE CAR SHOPPE LLC SUPERIOR MOTORS NORTH    THE CAR STORE INC.
SUPERIOR PONTIAC BUICK GMC,INC    THE CORNER AUTO SALES
SUPERSTORE BUYHERE PAYHERE LLC    THE LUXURY AUTOHAUS INC.
SUSKI CHEVROLET BUICK INC    THE MOTOR GROUP LLC SUSKI USED CARS LLC   
THE REPO STORE SUSKIS AUTO SALES    THE TRUCK JUNCTION, INC
SUTHERLIN NISSAN MALL OF GA.    THE WHOLESALE OUTLET INC
SUTHERLIN NISSAN OF FT. MYERS    THOMAS AUTO MART, INC. SUZUKI OF NASHVILLE   
THOMASVILLE TOYOTA SWEENEY BUICK PONTIAC GMC    THORNTON CHEVROLET, INC
TAMIAMI FORD, INC.    THOROUGHBRED FORD INC TAMPA HONDALAND   
THRIFTY OF GRAND RAPIDS TAMPABAYAUTOS.NET    TIFFIN FORD LINCOLN MERCURY
TARGET AUTOMOTIVE    TILLMAN AUTO LLC TAYLOR AUTO SALES INC.   
TIM FRENCH SUPER STORES, LLC TAYLOR MORGAN INC    TKP AUTO SALES INC
TAYLOR’S AUTO SALES    TOM BUSH AUTO PLEX TDR AUTO PLAZA LLC   
TOM DAVID MOTORS, INC. TEAM AUTOMOTIVE    TOM GILL CHEVROLET TEAM HONDA   
TOM HOLZER FORD TEAM NISSAN OF MARIETTA    TOM KELLEY BUICK GMC PONTIAC
TED A REA INC    TOM STENHOUWER AUTO SALES INC TED CIANOS USED CAR CENTER   
TONY ON WHEELS INC TENA AUTOMOTIVE LLC    TONY’S AUTO SALES OF
TENNESSEE AUTO SALES    TOP CHOICE AUTO TENNYSON CHEVROLET, INC.   
TOP GUN AUTO SALES LLC TERRE HAUTE AUTO AND EQUIPMENT    TOTAL CYCLE CARE INC
TERRY CULLEN CHEVROLET    TOWN & COUNTRY AUTO & TRUCK TERRY LABONTE CHEVROLET   
TOWN & COUNTRY AUTO SALES, LLC TESSONE MOTORS SALES INC    TOWNE AUTO BROKERS
THE 3445 CAR STORE, INC.    TOWNE EAST AUTO THE AUTO GROUP LLC   
TOWNSEND IMPORTS THE AUTO PARK INC    TOYOTA OF CINCINNATI THE AUTO STORE   
TOYOTA OF GOLDSBORO THE AUTO STORE    TOYOTA OF HOLLYWOOD THE AUTO STORE   
TOYOTA OF LOUISVILLE, INC. THE AUTOBLOCK    TOYOTA OF MUNCIE THE CAR BARN   
TOYOTA WEST/SCION WEST



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

TRIAD AUTOPLEX    VANTAGE MOTORS LLC TRI-CITY AUTO MART    VAS
TRI-COUNTY CHRYSLER PRODUCTS    VELOCITY MOTORS INC TRIDENT AUTOMOTIVE   
VERACITY MOTOR COMPANY LLC TRINITY AUTOMOTIVE    VIC CANEVER CHEVROLET INC
TROPICAL AUTO OUTLET    VICTORIA MOTORS, LLC TROPICAL AUTO SALES   
VICTORY AUTO EXPRESS INC TROUTMAN MOTORS, INC.    VICTORY CHEVROLET LLC
TROY FORD INC    VICTORY HONDA OF MONROE TRYON AUTO MALL   
VICTORY HONDA OF PLYMOUTH TWIN CITY CARS INC    VILLAGE AUTOMOTIVE
TWISTED METAL MOTORS LLC    VINCE WHIBBS PONTIAC-GMC U.S. AUTO GROUP, INC.   
VIP AUTO ENTERPRISES INC U-DRIVE    VIP AUTO GROUP, INC. U-DRIVE AUTO LLC   
VIP AUTO SALES UNIQUE AUTO EXCHANGE INC    VIRGINA MOTOR CO. UNITED AUTO SALES
   VIZION AUTO UNITED SALES AND LEASING, INC    VOGUE MOTOR CO INC
UNITED VEHICLE SALES    VOLVO OF FT. MYERS UNIVERSAL AUTO PLAZA   
VOLVO OF OCALA UNIVERSITY HYUNDAI OF DECATUR    VOSS CHEVROLET INC
UNIVERSITY NISSAN    VULCAN MOTORS LLC UNLIMITED AUTOMOTIVE    VW OF ORANGE PARK
UNWIN AUTO SALES LLC    WADE FORD INC UPPER MARLBORO FORD LLC   
WADKINS CARS & TRUCKS INC US 1 CHRYSLER DODGE JEEP    WAGNER SUBARU
US AUTO MART INC    WALDEN AUTOMOTIVE ENTERPRISES US MOTORS   
WALDORF FORD, INC. USA AUTO & LENDING INC    WALKER AUTO GROUP
USA AUTO & TRUCK, INC.    WALKER FORD CO., INC. USA MOTORCARS   
WALSH AUTO BODY, INC USED AUTO IMPORTS OF FLORIDA    WALSH HONDA
USED CAR FACTORY INC    WALT SWEENEY FORD, INC USED CAR SUPERMARKET   
WALTERS AUTO SALES AND RENTALS V & V AUTO CENTER INC    WANTED WHEELS INC
VA CARS INC    WARSAW BUICK GMC VADEN NISSAN, INC.    WASHINGTON BLVD MOTORS
VALLEY MITSUBISHI    WAYNE THOMAS CHEVROLET, INC. VAN PAEMEL SALES   
WAYNESVILLE AUTO MART VANN YORK NISSAN, INC.    WE-FI MOTORS LLC
VANN YORK PONTIAC BUICK GMC    WEINE AUTO SALES EAST VANN YORK PONTIAC, INC.   
WEINLE AUTO SALES VANN YORK TOYOTA, INC    WEST CLAY MOTOR COMPANY LLC
VANS AUTO SALES    WEST COAST CAR & TRUCK SALES



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

WEST COUNTY NISSAN LLC    WINDSOR AUTO SALES WEST END AUTO SALES & SERVICE   
WINTER PARK AUTO EXCHANGE INC WEST KENDALL TOYOTA    WINTER PARK AUTO MALL CORP
WEST SIDE TOYOTA    WOODBRIDGE MOTORS, INC. WESTSIDE AUTO    WORLD AUTO NET INC
WESTSIDE MOTOR CO    WORLD CLASS MOTORS WHEEL UNIK AUTOMOTIVE &   
WORLEY AUTO SALES WHEELS & DEALS AUTO SALES    WOW CAR COMPANY
WHEELS & DEALS AUTO SALES OF    WWW.GETAUCTIONCARS.COM WHEELS & MOTORS LLC   
WYRICK AUTO SALES WHEELS FOR SALE BY OWNER &    XL1 MOTORSPORTS, INC
WHEELS MOTOR SALES    YADKIN ROAD AUTO MART WHITE ALLEN CHEVROLET SUBARU   
YARK AUTOMOTIVE GROUP, INC WHITEWATER MOTOR COMPANY INC   
YERTON LEASING & AUTO SALES WHOLESALE DIRECT    YOUR DEAL AUTOMOTIVE
WHOLESALE, INC    ZAPPIA MOTORS WILDWOOD MOTORS    ZEIGLER CHRYSLER DODGE JEEP
WILLETT HONDA SOUTH    WILMINGTON AUTO CENTER   